Beardsley, Justice.
Thompson is not entitled to a deed from the sheriff for the three pieces of land, or either of them. Barker had purchased these parcels of land at the sheriff’s sale, for twelve hundred and fifty dollars; and Thompson now seeks to acquire his rights by paying about four hundred dollars, the amount of three judgments of the 6th of May, with interest and such costs and charges as are allowed by the statute. But this can only be effected by paying the full amount bid, and not the amount of any particular lien or incumbrance on the land (2 R. S. 370, § 45 et seq.). The sheriff sold the first piece of land on one of the three executions which had been issued on the judgments of the 6th of May, and on the execution in favor of Barker, issued on his judgment, which was junior to that of Thompson. This was the form of the sale; but the sheriff was bound to apply the proceeds of that sale, in the first instance, to satisfy the three executions on judgments of the 6th of May, before he could apply any part thereof on the Barker execution. Had this been done, the first three executions would have been satisfied by the proceeds of the piece of land first sold, and the two remaining parcels could only have been sold on the execution on the Barker judgment. The sale was conducted irregularly; but it is not now too late to correct what was done amiss, and secure to the several parties what they were entitled to. For this purpose the sheriff should satisfy the first three executions out of the money received by him on the sale of the first piece of *79land, and make return to said executions that they were so satisfied. And in the deeds or deed to be given for the last two pieces, the sheriff will recite a sale thereof on the Barker execution only, making no mention of or allusion to the first three executions or either of them-. The deed for the first piece will show a sale on one or all of the executions of the 6th of May, so that the purchaser will have title to this piece under a lien of that date, although his title to the last two parcels will rest solely on the lien of the judgment of the 6th of August. This will give effect to the sale according to what was the duty of the sheriff and the rights of the respective parties. If the judgment of Thompson, as was suggested, is fraudulent, Barker can take proper steps to avoid it on that ground. If, on the other hand, it is an honest security, no undue advantage over it will have been gained by the manner in which the sale was conducted by the sheriff. It may be that Barker would choose not to have the sale of the last two pieces stand, as made upon his judgment and execution alone, and on his filing a statement to that effect, within twenty days after notice of this rule, an order may be entered vacating the sale of those pieces, and in that event the sheriff will correct his return to the Barker execution accordingly.
An order entered according to what has been stated, no costs allowed to any one on this motion.